 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10   AIRHAWK INTERNATIONAL, LLC,                          Case No.: 18-cv-0073-MMA-AGS
11                                       Plaintiff,       ORDER GRANTING IN PART AND
                                                          DENYING IN PART PLAINTIFF’S
12   v.
                                                          MOTION TO COMPEL (ECF No. 74)
13   ONTEL PRODUCTS CORPORATION,
     et al.,
14
15                                    Defendants.
16
17         In this trademark case, one of defendant’s corporate officers testified that the
18   management team decided to use the alleged infringing trademark after legal counsel
19   “clear[ed] the name for us.” Plaintiff’s motion to compel discovery about this legal advice
20   turns on whether this testimony—in conjunction with defendant’s affirmative defenses and
21   the circumstances of this case—amounts to a waiver of the attorney-client privilege. It
22   does. But defendant may retain its privilege by formally abandoning any public use of
23   attorney-client advice to defend itself.
24                                        BACKGROUND
25         Plaintiff Airhawk International, LLC, which produces truck and motorcycle seat air
26   cushions, owns trademarks on the name “Airhawk” and the image of a hawk’s head profile
27   between the words “Air” and “Hawk.” (ECF No. 1, at 2-3, 13-15.) Defendant Ontel
28   Products Corporation uses similar marks on its “Air Hawk”-branded air compressors. (Id.

                                                      1
                                                                              18-cv-0073-MMA-AGS
 1   at 4.) Airhawk sued Ontel for trademark infringement. In Ontel’s affirmative defenses, it
 2   asserted that any trademark violation was with “innocent intent,” and that it “at all times
 3   acted in good faith.” (ECF No. 5, at 8-9.)
 4         To delve deeper into these defenses, Airhawk deposed Jason Biziak, who was
 5   Ontel’s Vice President of Product Strategy and Business Development at the time Ontel
 6   adopted the “Air Hawk” brand. In the crucial exchange, Biziak mentioned that Ontel’s
 7   legal counsel “clear[ed] the name for us,” which Airhawk contends waived attorney-client
 8   privilege regarding such clearance:
 9         Q And can you recall when in the development process for Ontel’s Air Hawk
           compressor you became aware of [plaintiff Airhawk’s] product and
10
           trademark?
11
           A Not specifically, but during—I believe it was during the clearance of our
12
           use of the trademark “Air Hawk” for our product.
13         ....
           A At some point this [Ontel upper management] group would have come to
14
           agreement that we liked the name to market and distribute the product under.
15
           Q Notwithstanding the existence of a trademark on the name?
16
           ....
17         A We would have based that decision, of course, you know, after having had
           professional legal counsel clear the name for us.
18
19   (ECF No. 74-2, at 22, 24-25.)
20         Airhawk now moves to compel production of any trademark clearance-related
21   documents that Ontel previously marked as privileged and to reopen discovery to permit
22   more inquiry into this topic.
23                                          DISCUSSION
24   A.    Implied Waiver of the Attorney-Client Privilege
25         The attorney-client privilege is impliedly waived when “(1) the party asserts the
26   privilege as a result of some affirmative act, such as filing suit; (2) through this affirmative
27   act, the asserting party puts the privileged information at issue; and (3) allowing the
28   privilege would deny the opposing party access to information vital to its [case or]

                                                    2
                                                                                  18-cv-0073-MMA-AGS
 1   defense.” Home Indem. Co. v. Lane Powell Moss & Miller, 43 F.3d 1322, 1326 (9th Cir.
 2   1995) (citation omitted). In assessing any claimed waiver, the “overarching consideration”
 3   is whether applying the privilege “would be ‘manifestly unfair’ to the opposing party.” Id.
 4   (citation omitted).
 5         By asserting and maintaining “innocent intent” and “good faith” defenses, Ontel
 6   made affirmative acts. But the parties bitterly contest whether these affirmative acts put
 7   any privileged information “at issue.” An attorney-client communication is “at issue” when
 8   a defendant relies on it as a basis of its defense. Cf. Rich v. Bank of Am., N.A., 666 Fed.
 9   App’x 635, 641-42 (9th Cir. 2016) (finding no implied waiver when defendant “discussed
10   the existence of these [attorney-client] communications, [but] did not use their contents as
11   a basis for any claims or defenses”). On the other hand, “[a]dvice is not in issue merely
12   because it is relevant, and does not necessarily become in issue merely because the
13   attorney’s advice might affect the client’s state of mind in a relevant manner.” Genentech,
14   Inc. v. Insmed Inc., 236 F.R.D. 466, 469 (N.D. Cal. 2006) (citation omitted). “Waiver is
15   not likely to be found when the statements alleged to constitute waiver do not disclose the
16   contents of a specific communication between client and attorney.” Id. (citation omitted).
17         Here Biziak testified that Ontel pushed forward with the “Air Hawk” trademark after
18   its attorneys “clear[ed] the name for us.” He divulged not just the existence and relevance
19   of attorney communications, but the contents―that the name was “clear” for use. Because
20   that attorney advice also strongly supports Ontel’s “innocent intent” and “good faith”
21   defenses, it is now at issue.
22         To avoid this conclusion, Ontel raises three arguments. First, Ontel points out that it
23   has not asserted an advice-of-counsel defense, which proves it did not intend to waive its
24   privilege. (ECF No. 76, at 7.) Yet privileged information may be at issue for a variety of
25   defenses. “Courts have found implied waiver of attorney-client privilege in instances in
26   which the magic words ‘advice of counsel’ are not used but where the circumstances
27   underlying an affirmative defense necessarily rely on otherwise privileged material.”
28

                                                  3
                                                                               18-cv-0073-MMA-AGS
 1   Natural-Immunogenics Corp. v. Newport Trial Grp., No. SACV 15-02034 JVS(JCGx),
 2   2018 WL 6138160, at *5 (C.D. Cal. Jan. 24, 2018).
 3         Second, Ontel contends that it will prove its innocent intent and good faith through
 4   a variety of means unrelated to its counsel’s clearing the trademark. (ECF No. 76, at 9-10.)
 5   But there is little evidence to support this contention. Rather, the main evidence before the
 6   Court regarding Ontel’s thought process on the trademark comes from Biziak’s deposition.
 7   The only basis he provided for moving forward with the “Air Hawk” name, despite the
 8   existing Airhawk trademarks, was that counsel cleared it. (ECF No. 74-2, at 25.)
 9         Ontel’s third theory, revealed during oral argument, is that Biziak did not actually
10   divulge the contents of a communication. That is, when Biziak testified that the attorneys
11   “clear[ed] the name,” this was merely a term of art, which meant counsel prepared a
12   trademark “clearance report” that might either clear the name for use or not. In other words,
13   in Ontel’s telling, the phrase “they cleared the name” means “they cleared the name or they
14   did not clear the name.” This strained interpretation stretches Biziak’s actual words to the
15   breaking point: “We would have based that decision, of course, you know, after having had
16   professional legal counsel clear the name for us.” (ECF No. 74-2, at 25.) Under the ordinary
17   reading, this statement reveals the contents of an attorney-client communication—the
18   attorneys approved the use of the “Air Hawk” name. No evidence suggests that Biziak
19   harbored some special, counterintuitive meaning for the word “clear.”
20         Finally, before determining if Ontel impliedly waived its privilege, this Court must
21   analyze whether the attorney-client information is vital to Airhawk’s case. Airhawk is
22   entitled to prepare for Ontel’s defenses. Biziak testified that the upper management group
23   based its decision on counsel’s clearing the name, and Ontel has presented little evidence
24   to this Court for how it might otherwise support its “good faith” and “innocent intent”
25   defenses. Thus, the Court concludes that these communications are vital to Airhawk’s case,
26   and it would be manifestly unfair to permit Ontel to rely on that testimony—or testimony
27   like it—while asserting a defensive privilege.
28

                                                  4
                                                                               18-cv-0073-MMA-AGS
 1   B.    Express Waiver of the Attorney-Client Privilege
 2         These same facts may also support a claim for express waiver. As a member of
 3   Ontel’s control group, Biziak disclosed the contents of an attorney-client communication
 4   and thereby arguably waived any privilege. See Lambright v. Ryan, 698 F.3d 808, 834
 5   (9th Cir. 2012) (“An express waiver occurs when a party discloses privileged information
 6   to a third party who is not bound by the privilege . . . .” (citation omitted)). But at oral
 7   argument, Ontel’s counsel claimed that Biziak is a former employee, which may affect his
 8   authority to expressly waive Ontel’s privilege. See United States v. Chen, 99 F.3d 1495,
 9   1502 (9th Cir. 1996) (holding that corporate officers and directors lose the power to “assert
10   and waive the corporation’s attorney-client privilege” when they are replaced by new
11   management (citation omitted)). Ontel did not provide any evidence that Biziak is an
12   ex-employee, and the materials attached to the briefing suggest otherwise. Based on the
13   implied-waiver analysis above, however, the Court need not determine if Biziak expressly
14   waived Ontel’s privilege.
15   C.    Scope of the Waiver
16         The fact that a waiver occurred does not end the inquiry. To compel additional
17   discovery, that discovery must not only be non-privileged, but also relevant and
18   proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1). The Court must strictly
19   tailor discovery orders that encroach on the attorney-client relationship, as the scope of
20   implied waivers should be “no broader than needed to ensure the fairness of the
21   proceeding[].” Bittaker v. Woodford, 331 F.3d 715, 720 (9th Cir. 2003).
22         After carefully reviewing the disputed materials in camera, the Court concludes that
23   only the following are relevant and proportional to the needs of the case, and will serve as
24   the scope of the waiver here:
25         (1) The trademark report; and
26         (2) Four discovery pages, Bates-marked ONTEL003669-ONTEL003672.
27
28

                                                  5
                                                                               18-cv-0073-MMA-AGS
 1   Additionally, Airhawk may elect to take one additional hour of deposition from a
 2   Rule 30(b)(6) deponent to discuss those documents, but the deposition must be taken
 3   within 30 days of receiving all of the above discovery.
 4   D.    Alternative Remedy at Ontel’s Election
 5         In the alternative, Ontel may preserve the confidentiality of its communications by
 6   abandoning the basis for the implied waiver. See Bittaker, 331 F.3d at 721 (“[T]he holder
 7   of the privilege may preserve the confidentiality of the privileged communications by
 8   choosing to abandon the claim that gives rise to the waiver condition.”). The drastic remedy
 9   of full abandonment is not necessary here, as Ontel correctly points out other ways it could
10   prove its affirmative defenses. To preserve the confidentiality of its communications, Ontel
11   must file a stipulation that: (1) it will not use attorney-client communications in any way
12   before the Court—including testimony, evidence, argument, and written submissions—to
13   support its “innocent intent” or “good faith” affirmative defenses; and (2) it will ensure that
14   its witnesses are instructed about this stipulation, to ensure that they do not inadvertently
15   disclose such attorney-client communications.
16                                         CONCLUSION
17         Airhawk’s motion to compel is only granted to this extent: In the next 14 days, Ontel
18   must (1) file a stipulation as outlined above or (2) disclose its trademark report as well as
19   the four discovery pages, Bates-marked ONTEL003669-ONTEL003672. If Ontel chooses
20   the second option, it must make a Rule 30(b)(6) deponent available for one additional hour
21   of deposition within 30 days of completing the disclosure ordered above. Otherwise,
22   Airhawk’s motion is denied. In the event of an objection to the District Judge, those
23   deadlines will be stayed pending resolution of the objection.
24   Dated: July 23, 2019
25
26
27
28

                                                   6
                                                                                 18-cv-0073-MMA-AGS
